Citation Nr: 0817740	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  02-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent from January 1, 2001 to February 24, 2002 and 50 
percent from June 30, 2003, forward, for service-connected 
total right hip arthroplasty.

2.  Entitlement to an initial disability rating in excess of 
10 percent from October 23, 2001 to April 29, 2002 and a 
compensable disability rating from April 30, 2002, forward, 
for service-connected shortening of the right lower 
extremity.

3.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connection 
total right hip arthroplasty.

4.  Entitlement to service connection for a left knee 
disability, including as secondary to service-connection 
total right hip arthroplasty.

5.  Entitlement to service connection for a low back 
disability, including as secondary to service-connection 
total right hip arthroplasty.

6.  Entitlement to service connection for a lack of ability 
to have children as secondary to service connected right 
total right hip arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, that 
granted service connection for total right hip arthroplasty 
in October 2001 and for shortening of the right lower 
extremity in April 2003 and denied service connection for a 
right knee disability, a left knee disability, a low back 
disability, and lack of ability to have children as secondary 
to service connected right total right hip arthroplasty in 
April 2003.

In January 2008, the veteran withdrew her claim for an 
increased rating for post-traumatic stress disorder.  See 
38 C.F.R. § 20.204.  

In November 2007, the veteran submitted a claim for service 
connection for a fractured tooth secondary to her service 
connected right total right hip arthroplasty.  Several 
development letters have been sent to the veteran, but no 
rating decision has been issued.  Therefore, this claim is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  From January 1, 2001 to February 24, 2002 and from June 
30, 2003 to November 28, 2004, the veteran's right hip 
disability is not manifested by severe residual weakness, 
pain or limitation of motion; further, the veteran's right 
femur is not productive of a fracture of the surgical neck or 
nonunion.

2.  From November 29, 2004, forward, the veteran's right hip 
disability is manifested by markedly severe residual weakness 
and limitation of motion.

3.  From October 23, 2001 to April 29, 2002, the veteran's 
right leg is estimated as shortened by 1 1/2 centimeters and 
from April 30, 2002, forward, the veteran's right leg is 
shortened by 7 millimeters.

4.  Affording the veteran the benefit of the doubt, right and 
left knee disabilities and low back disability were incurred 
in service.

5.  A lack of ability to have children did not have its onset 
during active service or result from disease or injury in 
service or was caused or aggravated by service connected 
right total right hip arthroplasty.


CONCLUSIONS OF LAW

1.  From January 1, 2001 to February 24, 2002, the criteria 
for a rating in excess of 60 percent for right total right 
hip arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5255-5054 (2007).

2.  From June 30, 2003 to November 28, 2004, the criteria for 
a rating in excess of 50 percent for right total right hip 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255-5054 (2007).

3.  From November 29, 2004, forward, the criteria for a 
rating of 70 percent for right total right hip arthroplasty 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255-5054 (2007).

4.  From October 23, 2001 to April 29, 2002, the criteria for 
a disability rating in excess of 10 percent for a shortening 
of the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5275 (2007).

5.  From April 30, 2002, forward, the criteria for a 
compensable disability rating for a shortening of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5275 (2007).

6.  Right and left knee disabilities and low back disability 
was incurred during active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

7.  The criteria for entitlement to service connection for a 
lack of ability to have children as secondary to service 
connected right total right hip arthroplasty have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court) emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A.  Right total right hip arthroplasty

The veteran was granted service connection for displaced 
femoral neck fracture, right hip, status post surgical 
pinning, in October 2001 and was assigned a disability rating 
of 10 percent under Diagnostic Code 5255, effective January 
9, 2001.  She subsequently perfected an appeal for this 
decision.  In April 2002, she underwent a total right hip 
arthroplasty.  In a May 2002 rating decision, the RO 
characterized the service-connected disability as total right 
hip arthroplasty and granted a staged increased rating for 
the veteran's right hip disability under Diagnostic Codes 
5054-5255.  The disability rating was increased to 60 
percent, effective January 9, 2001; 100 percent, effective 
February 25, 2002; and 30 percent effective July 1, 2003.  In 
August 2003, the RO granted an increased rating of 50 
percent, effective June 30, 2003, under Diagnostic Codes 
5054-5255.

The veteran's service-connected total right hip arthroplasty 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5255-5054 (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Under Diagnostic Code 5054, replacement of the hip with a 
prosthesis warrants a 100 percent schedular evaluation for a 
one-year period following implantation of the prosthesis.  A 
90 percent evaluation is warranted if following the 
implantation there is painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
warranted if there is markedly severe residual weakness, 
pain, or limitation of motion following implantation of the 
prosthesis.  Chronic residuals consisting of moderately 
severe weakness, pain or limited motion may be rated 50 
percent disabling.  Where symptomatology commensurate with 
less than the criteria for a 50 percent rating is shown by 
the record, a 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5054.

As an initial matter, the Board notes that the veteran was in 
receipt of 100 percent disability rating from February 2002 
to June 2003.  Therefore, the Board will not address this 
time period as she is receiving the maximum disability rating 
available during that time.

Following a careful review of the entire record, the Board 
finds that a higher rating is not warranted under Diagnostic 
Code 5255 for the entire appeals period.  There is no 
competent evidence of record showing that at any time did the 
veteran have fracture of the surgical neck of the femur with 
false joint or nonunion of the fracture of the shaft or 
anatomical neck of the femur.  X-rays consistently showed no 
complications from hardware or any evidence of fracture, 
dislocation, or subluxation during the entire appellate 
period.

As shown above, for the time period from January 2001 to 
February 2002, the veteran was rated as 60 percent disabled.  
During that time period, the competent evidence of record 
does not show markedly severe residual weakness, pain, or 
limitation of motion.  A May 2001 VA examination report 
stated that the veteran complained of having discomfort at 
rest and with walking and pain 7 out of 10.  Physical 
examination revealed some limitation of motion with 90 
degrees flexion, 20 degrees extension, 30 degrees abduction, 
10 degrees adduction, 60 degrees external rotation, and 45 
degrees internal rotation.  The veteran was noted to walk 
with a limp.  A VA treatment record from January 2002 showed 
that the veteran had guarding on movement of her right hip 
and only flexed her hip 15 to 20 degrees with signs of 
distress and pain.  No swelling in the leg or hip region was 
observed.  The Board finds that the VA examination shows that 
the veteran's range of motion was somewhat limited, but was 
not significant enough to qualify as markedly severe.  In 
addition, although she did have severe limitation of motion 
noted during January 2002 treatment, the veteran was noted to 
be guarding her movements and, therefore, this was not 
reflective of her true range of motion.  

Even considering the effects of pain during use and flare-
ups, there is no probative evidence that right hip motion is 
limited to the degree required for a rating higher than 60 
percent under such limitation of motion codes (to include any 
evidence of ankylosis).  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  An higher rating for the time period from 
January 2001 to February 2002 is not warranted.

Beginning June 2003, the veteran has been in receipt of a 50 
percent disability rating under Diagnostic Codes 5255-5054.  
The veteran underwent a total hip arthroplasty in April 2002.  
In June 2003, the veteran was afforded a VA examination.  
Range of motion was 100 degrees flexion, 0 degrees extension, 
40 degrees abduction, 30 degrees internal rotation, and 20 
degrees external rotation.  Endurance was 5/5 with repetitive 
motion, strength was 4/5, speed was 4/5, and flare-ups 4/5.  
During VA treatment in June 2004, the veteran reported that 
following the April 2002 surgery, she had been doing 
extremely well and reported having no pain, discomfort, 
dislocations, or fevers.  She also swam for activity.  
Physical examination revealed flexion of 100 degrees, 
internal rotation of 20 degrees, and external rotation of 20 
degrees.  

During a November 2004 VA examination, the veteran's range of 
motion of the right hip was 90 degrees flexion, 0 degrees 
extension, 30 degrees abduction with pain, 20 degrees 
internal with pain, and 30 degrees external rotation with 
pain.  With repetitive use, the veteran's flexion diminished 
by 10 to 20 degrees due to pain and additional functional 
impairment secondary to weakness and diminished endurance.  
X-rays were not significant for any problems with the 
prosthetic.  In a July 2005 addendum to the November 2004 
examination, the examiner stated that the veteran's range of 
motion of the right hip could decrease to 60 degrees flexion, 
15 degrees abduction, 20 degrees internal rotation or 30 
degrees external rotation with no additional functional 
impairment due to instability or lack of coordination.  There 
was mildly decreased strength in the hip and the examiner 
stated that repetitive use would be expected to result in 
additional functional impairment due to diminished endurance 
without further decrease in range of motion.  

The Board finds that from June 2003 to November 2004, the 
competent evidence of record does not meet the criteria for a 
higher rating.  The veteran reported doing extremely well and 
had no pain, discomfort, dislocations, or fevers.  Physical 
examination revealed flexion of 100 degrees, internal 
rotation of 20 degrees, and external rotation of 20 degrees.  
Therefore, as the evidence does not show that the veteran's 
symptoms are markedly severe, a higher disability rating is 
not warranted.

Regarding the time period beginning November 2004, the Board 
finds that the evidence demonstrates that the veteran had 
markedly severe residual weakness and limitation of motion on 
repetitive use.  During the November 2004 examination, the 
veteran's range of motion decreased 10 to 20 degrees with 
repetitive use.  In addition, the VA examiner, who conducted 
the November 2004 and May 2007 examinations, opined that 
extended use would result in weakness and lack of endurance.  
Also, in a July 2005 addendum, the examiner stated that the 
veteran's range of motion of the right hip could decrease to 
60 degrees flexion, 15 degrees abduction, 20 degrees internal 
rotation or 30 degrees external rotation.  

In May 2007, the veteran was afforded another VA examination.  
At that time she reported having daily, persistent right 
buttock, hip and groin pain, which is aggravated by standing 
more than 10 to 15 minutes, sitting more than 30 minutes, and 
any repetitive use of the right lower extremity.  She did not 
have instability, but did feel that the hip joint was weak 
with extended use.  The veteran complained that her hip 
disability interfered with her daily life as she was limited 
in physical activity and in performing daily activities for 
extended duration, including her occupation.  Physical 
examination revealed that the veteran's range of motion was 
80 degrees flexion with pain at 80 degrees, 10 extension, 10 
degrees adduction, 20 degrees internal rotation, 30 degrees 
external rotation, and abduction pain at 35 degrees.  
Repetitive use increased flexion to 90 degrees.  With pain 
flare, the veteran indicated that extension was 0 degrees, 
flexion was 60 degrees, and abduction was 10 to 15 degrees 
with no specific additional functional impairment due to 
instability of the hip joint or incoordination.  The examiner 
opined that due to the prolonged nature of the pain condition 
as well as the previously existing weakness in the hip 
abductors associated with the original fracture and likely 
aggravated by subsequent surgery, extended use would likely 
be further impaired by weakness and lack of endurance.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Based on the additional loss 
objectively observed with repetitive use and the examiner's 
opinion, and resolving all doubt in the veteran's favor, the 
level of impairment in the veteran's total right hip 
arthroplasty more closely approximate the criteria for a 70 
percent rating under Diagnostic Code 5054.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).

A higher rating of 90 percent under Diagnostic Code 5054 is 
not warranted as the veteran does not require the use of 
crutches.

In an effort to determine whether a higher evaluation may be 
assigned to the right hip disability, the Board has also 
considered rating criteria based upon limitation of motion 
and hip joint disabilities found in Diagnostic Codes 5250 
through 5254, also under 38 C.F.R. § 4.71a.  However, the 
medical evidence shows that the veteran's right hip 
replacement does not indicate evidence of actual ankylosis of 
the hip, or flail hip joint as contemplated by Diagnostic 
Codes 5250, 5254, and/or 5255.  Under Diagnostic Codes 5251, 
5252 and 5253, the maximum ratings for limitation of motion 
or impairment of the thigh are 10 percent, 40 percent, and 20 
percent, respectively.  Thus, those codes would not provide a 
basis for a higher rating.

B.  Shortening of the right lower extremity

The veteran was granted service connection for the shortening 
of the right lower extremity in April 2003 and was assigned a 
10 percent disability rating, effective October 23, 2001, and 
a noncompensable rating, effective April 30, 2002.  

Diagnostic Code 5275 provided for the evaluation of 
shortening of the bones of the lower extremity.  Under that 
provision, when the shortening is from 1 1/4 to 2 inches (3.2 
centimeters to 5.1 centimeters), a 10 percent rating is 
assigned.  When the shortening is from 2 to 2 1/2 inches (5.1 
centimeters to 6.4 centimeters), a 20 percent rating is 
assigned.  When the shortening is from 2 1/2 to 3 inches (6.4 
centimeters to 7.6 centimeters), a 30 percent rating is 
assigned.  When the shortening is from 3 to 3 1/2 inches (7.6 
centimeters to 8.9 centimeters), a 40 percent rating was 
assigned.

A note following Diagnostic Code 5275 provided that ratings 
based on shortening of the leg were not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.

During the time period from October 23, 2001 to April 29, 
2002, the discrepancy between the veteran's leg lengths was 
estimated to be 1 1/2 inches (see report of April 18, 2002, VA 
examination), which warrants a 10 percent rating.  From April 
30, 2002, forward, the veteran's legs were measured several 
times during VA examinations.  The greatest difference of 
length observed was 7 millimeters (see report of May 2007 VA 
examination), which, under Diagnostic Code 5275, warrants a 
noncompensable rating.  There is no evidence of record 
showing that a higher rating is warranted for either time 
periods.  

Additional factors outlined in DeLuca have already been 
considered above for the right lower extremity.  To address 
them again would consider the same symptomatology and result 
in pyramiding.  38 C.F.R. § 4.14. 


C.  Conclusion

The veteran's statements as to the frequency and severity of 
her symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

For the reasons stated above, the preponderance of the 
evidence is against a higher rating for the veteran's right 
total right hip arthroplasty from January 1, 2001 to February 
24, 2002 and from June 30, 2003 to November 28, 2004 and 
shortening of the right lower extremity.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Such a conclusion cannot be made in this case with regards to 
the veteran's claims for service connection for right and 
left knee disabilities and a low back disability.  

During the December 2002 VA examination, magnetic resonance 
imaging of the right knee showed minimal intrasubstance 
signal within the medial meniscus without evidence of a 
discreet tear and the anterior cruciate ligament appeared 
thin, but intact.  There was also a patchy, ill-defined high 
signal within the bone marrow and a small amount of increased 
signal in the tibial metaphysis.  Private treatment record 
dated April 2004 showed distortion of the spine to the left, 
especially in the low back.  X-rays showed evidence of disc 
damage and spinal decay in the next, mid-back and low back.  
In a December 2005 private treatment report, the veteran's 
private physician opined that the veteran's mid-low back pain 
was due to having a right hip replacement surgery.  

The veteran was afforded a VA examination in May 2007.  The 
veteran's left knee was reported as appearing hyperextended.  
The examiner provided a thorough review of the veteran's 
claims file and the veteran's history of her claimed 
disabilities.  The examiner opined that the veteran had 
overuse of the low back musculature for pelvic stabilization 
required by hip abductor weakness as well as subsequent 
affects of surgery resulting in limited range of motion in 
the hip joint that would reasonably be expected to result in 
chronic or recurrent intermittent low back pain.  In 
addition, the examiner stated that the evidence shows that 
the veteran was treated for bilateral knee pain in service 
that was consistent with overuse syndrome of patella femoral 
pain syndrome.  The examiner opined that the findings were 
consistent with an overuse condition resulting from the 
veteran's inservice injuries.  He specifically stated that 
the veteran's current right knee condition had its onset 
during service.  

During the September 2007 VA examination, the examiner opined 
that the veteran's right and left knees and thoracolumbar 
spine were less likely as not caused by or a result of her 
service-connected right hip injury and stated that this 
opinion was given after reviewing the claims file and hearing 
the veteran's history. 

Although there is evidence of record against the veteran's 
claims, the Board finds that in light of the VA examiner's 
and the private physician's opinions, the evidence is deemed 
to be at least in relative equipoise.  Thus, service 
connection for right and left knee disabilities and a low 
back disability is warranted.

Regarding the veteran's claim for a lack of ability to have 
children as secondary to service connected total right hip 
arthroplasty, the evidence does not show that the veteran 
currently suffers from such disorder.  Post-service treatment 
records do not contain any findings showing that the veteran 
is not able to have children.  The record contains several 
women's health treatment records, none of which state that 
she is unable to have children.  Furthermore, none of the 
records relating to her right hip arthroplasty state that 
this condition will prohibit her from having children.  The 
only evidence that supports her claim is her own statements.  
In the absence of any competent evidence that the veteran 
lacks the ability to have children, the Board must conclude 
the veteran does not currently suffer from this disorder.  

Notice and Assistance

As service connection is granted for right and left knee 
disabilities and a low back disability, the duty to notify 
and assist has been met to the extent necessary to grant 
these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Thus, there is no prejudice to the 
veteran in deciding these claims at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2001, November 2001, and June 2002.  
Additional letters were sent in February 2004, November 2004, 
March 2006, and September 2007.  The claims were subsequently 
readjudicated in August 2004, March 2006, January 2007, and 
December 2007.

Regarding the claim for service connection for lack of 
ability to have children, the notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

With regard to the claims for increase, in cases such as 
this, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran was notified that her claims for total right hip 
arthroplasty and shortening of the right lower extremity were 
awarded in October 2001 and April 2003, respectively.  She 
was provided notice how to appeal these decisions, and she 
did so.  She was provided statements of the case that advised 
her of the applicable law and criteria required for a higher 
rating and she demonstrated her actual knowledge of what was 
required to substantiate a higher rating in her arguments 
included on her Substantive Appeals.  She was assigned the 
date of the claims as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of total right hip arthroplasty and 
shortening of the right lower extremity.  In addition, VA 
need not obtain an examination for the claim of service 
connection for lack of ability to have children as secondary 
to service connected right total right hip arthroplasty as 
the evidentiary record does not show that the veteran 
currently suffers from this condition.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.


ORDER

Entitlement to an initial disability rating in excess of 60 
percent from January 1, 2001 to February 24, 2002, for 
service-connected total right hip arthroplasty is denied.

Entitlement to an initial disability rating in excess of 50 
percent from June 30, 2003, to November 28, 2004, for 
service-connected total right hip arthroplasty, is denied.

Entitlement to an evaluation of 70 percent, but no higher, 
from November 29, 2004, forward, for service-connected total 
right hip arthroplasty, is granted subject to the regulations 
for payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent from October 23, 2001 to April 29, 2002 and a 
compensable disability rating from April 30, 2002, forward, 
for service-connected shortening of the right lower 
extremity, is denied.

Service connection for a right knee disability, including as 
secondary to service-connection total right hip arthroplasty, 
is granted.

Service connection for a left knee disability, including as 
secondary to service-connection total right hip arthroplasty, 
is granted.

Service connection for a low back disability, including as 
secondary to service-connection total right hip arthroplasty, 
is granted.

Service connection for a lack of ability to have children as 
secondary to service connected right total right hip 
arthroplasty is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


